EXHIBIT 10.3.4

 

July 31, 2001

 

Mr. Ari Horowitz

39 West 13th Street, 3rd Floor

New York, New York 10011

 

Third Amendment to Employment Agreement

 

Dear Ari:

 

Reference is made to the Employment Agreement dated as of April 1, 1999, between
you and Opus360 Corporation (the “Company”), as amended pursuant to the
Amendment to Employment Agreement dated September 2, 1999 and the Second
Amendment to Employment Agreement dated May 1, 2001 (the Employment Agreement as
so amended is hereinafter referred to as the “Amended Employment Agreement”).
Capitalized terms used in this Amendment that are not defined herein shall have
the meanings ascribed thereto in the Amended Employment Agreement.

 

In connection with the Execution of the Stock Exchange Agreement between Proha
Plc (“Proha”) and the Company, dated the date hereof, you and the Company agree
to amend the Amended Employment Agreement in accordance with the following, to
be effective upon the Amendment Effective Date (as herein defined):

 

1.             Amendment Effective Date. “Amendment Effective Date” shall mean
the date upon which the purchase of the stock contemplated by the Stock Exchange
Agreement (the “Transaction”) becomes effective.

 

2.             Position. The second WHEREAS clause of the Amended Employment
Agreement is change to read: “WHEREAS, it is the desire of the Company and
Employee that Employee be employed as Vice Chairman and Executive Vice
President, Corporate Development of the Company.”

 

3.             Duties to the Company. Section 3 of the Amended Employment
Agreement is further amended by: (a) deleting the first sentence of Section 3
and inserting in lieu thereof the following: “Employee shall serve as and
perform the duties of Vice Chairman and Executive Vice President, Corporate
Development of the Company. Employee shall continue to be nominated to election
as a member of the board of directors of the Company throughout the Term, and at
all times during the Term the Company shall use its commercially reasonable
efforts to ensure that Employee is a member of the board of directors of the
Company.” and (b) deleting the third and fourth sentences of Section 3 and
inserting in lieu thereof the following: “Employee shall devote such portion of
his business and professional time as shall be reasonably necessary to perform
his duties under this Agreement, provided, however, that he may schedule his
time to perform such duties so as not unreasonably to interfere with any of his
other business activities or travel. Employee shall focus on the following
objectives for the Company:

 

--------------------------------------------------------------------------------


 

(i) retention of current clients of Opus360 Corporation; (ii) retention of
Opus360 Corporation employees who are targeted to be retained by the Company;
(iii) retention of current investors of Opus360 Corporation and/or recruitment
of new investment capital for the Company; (iv) assistance in shaping the
overall strategy of the Company and positioning it within its market and the
investment community; (v) merger and acquisition activity for the Company; and
(vi) assistance in shaping the strategy of the Company to create shareholder
value.”

 

4.             Compensation. There shall be added to Section 4(a) of the Amended
Employment Agreement the following sentence: “Commencing with the Amendment
Effective Date, in no event shall Employee’s Base Salary during the Term be less
than Two Hundred and Fifty Thousand Dollars ($250,000.00) per year.”

 

5.             Office Space and Assistant. There shall be added to Section 6 of
the Amended Employment Agreement a new Section 6(c) at the end thereof to read
in its entirety as follows: “(c) Office Space and Assistant. The Company shall
make available to Employee during the Term, at its expense, (i) an executive
assistant of Employee’s choice, who shall be paid no less than Employee’s
executive assistant as of the Amendment Effective Date and who shall be granted
options for shares of the Company’s stock on the same basis as other employees
similarly situated, and (ii) office space at a mutually agreed location in New
York County, New York, that is comparable to his and his assistant’s current
space at Opus360 Corporation’s New York Office as of the Amendment Effective
Date.”

 

6.             Termination of Employment. Section 8(a)(ii) of the Amended
Employment Agreement is hereby further amended and restated to read as follows:

 

“(ii) all options granted to Employee for shares of the Company’s stock shall
become immediately exercisable, and Employee shall have the full term of the
options in which to exercise such options.”

 

7.             Good Reason; Rights; Resignation Without Good Reason. (a) Section
8(b)(ii) of the Amended Employment Agreement is hereby further amended and
restated to read as follows: “(ii) a material diminution in Employee’s title,
authority or duties from those of Vice Chairman and Executive Vice President,
Corporate Development.”

 

(b) Section 8(c)(i) of the Amended Employment Agreement is hereby amended and
restated to read: “(i) Employee (or, as the case may be, Employee’s estate)
shall be entitled to receive the same salary (pursuant to Section 4 hereof) and
benefits (pursuant to Section 6 hereof) as he would be entitled to receive had
he been employed by the Company for the two (2) year period following the date
of the Termination of Employment,”

 

(c) Section 8(d) of the Amended Employment Agreement is hereby amended by
deleting Section 8(d)(i) and the reference to clause (i) in Section 8(d)(iv).

 

(d) Section 8 of the Amended Employment Agreement is hereby further amended by
adding a new Section 8(e) at the end thereof to read in its entirety as follows:

 

2

--------------------------------------------------------------------------------


 

“(e) In addition to his other rights to terminate his employment pursuant to
this Agreement, Employee shall have the right to terminate his employment
without Good Reason by giving the Company at least thirty (30) days written
notice of his desire to terminate his employment. Upon such termination,
Employee shall be entitled to receive all salary (pursuant to Section 4 hereof)
and benefits (pursuant to Section 6 hereof) earned and accrued up to the
effective date of termination and reimbursement (pursuant to Section 7 hereof)
for all expenses incurred by Employee up to the effective date of termination.”

 

8.             Change of Control. There shall be inserted after the first
sentence of Section 9 of the Amended Employment Agreement the following
sentence:  “In the event a “Change of Control” is consummated after the
Amendment Effective Date, all options granted after the Amendment Effective Date
to Employee for shares of the Company’s stock shall become immediately
exercisable in full.”

 

9.             Except as amended hereby, the Amended Employment Agreement shall
remain in full force and effect.

 

If the foregoing is acceptable to you, please sign a copy of this letter
agreement in the space provided below and return a copy of the executed letter
to the undersigned.

 

 

Very truly yours,

 

OPUS360 CORPORATION

 

 

By:

 

 

Steven C. Yager,

 

Chief Executive Officer

 

 

 

Proha Plc

 

 

 

 

 

 

 

 

 

Agreed to and Acknowledged

 

 

 

 

 

 

 

Ari Horowitz

 

 

3

--------------------------------------------------------------------------------